NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.


 United States Court of Appeals for the Federal Circuit

                                       04-5080


 ACE PROPERTY & CASUALTY INSURANCE COMPANY (formerly known as Cigna
  Property & Casualty Insurance Company), ALLIANCE INSURANCE COMPANIES,
  AMERICAN AGRICULTURAL INSURANCE COMPANY, AMERICAN GROWERS
 INSURANCE COMPANY IN REHABILITATION, COUNTRY MUTUAL INSURANCE
COMPANY, FARM BUREAU MUTUAL INSURANCE COMPANY OF IOWA, FARMERS
  ALLIANCE MUTUAL INSURANCE COMPANY, GREAT AMERICAN INSURANCE
     COMPANY, HARTFORD FIRE INSURANCE COMPANY, NAU COUNTRY
    INSURANCE COMPANY, PRODUCERS LLOYDS INSURANCE COMPANY,
               and RURAL COMMUNITY INSURANCE COMPANY,

                                                      Plaintiffs-Appellants,

                                           v.

                                  UNITED STATES,

                                                      Defendant-Appellee.

                          __________________________

                            DECIDED: June 1, 2005
                          __________________________


Before MAYER, LOURIE, and BRYSON, Circuit Judges.

PER CURIAM.

      Ace Property & Casualty Insurance Company and several other insurers (“the

insurers”) appeal the order of the United States Court of Federal Claims, dismissing

their claim for breach of government-reinsured Multiple Peril Crop Insurance contracts

(“MPCI contracts”) for lack of subject matter jurisdiction. Ace Prop. & Cas. Ins. Co. v.

United States, 60 Fed. Cl. 175 (2004). We affirm.
       The insurers argue that the Court of Federal Claims has jurisdiction because they

did not name the Federal Crop Insurance Corporation (“FCIC”) as a defendant, and,

therefore, 7 U.S.C. § 1506(d), which confers exclusive jurisdiction upon the federal

district courts over suits against the FCIC, does not apply.           They assert that by

statutorily modifying the crop reinsurance program to reduce both the level of

reimbursement provided for administrative costs and the level of loss adjustment

expenses payable to insurers, it was Congress, not the FCIC, which breached the MPCI

contracts. This theory fails; it is settled that this court “look[s] to the true nature of the

action in determining the existence or not of jurisdiction.” Nat’l Ctr. for Mfg. Sci. v.

United States, 114 F.3d 196, 199 (Fed. Cir. 1997) (quoting Katz v. Cisneros, 16 F.3d

1204, 1207 (Fed. Cir. 1994)). An inspection of the contract and the insurers’ pleadings

reveal the true nature of this action: a suit by the insurers against the FCIC, the

contracting party, for breach of the MPCI contracts, a suit which falls under the purview

of section 1506(d).

       The insurers alternatively argue that the Court of Federal Claims has concurrent

jurisdiction. This argument also fails; by section 1506(d), Congress has withdrawn

Tucker Act jurisdiction over claims against the FCIC and vested exclusive jurisdiction in

the federal district courts. Texas Peanut Farmers v. United States, No. 04-5067, slip

op. at 6 (Fed. Cir. May 31, 2005). Accordingly, we affirm the court’s dismissal of the

insurers’ suit against the FCIC. Because the Court of Federal Claims correctly

dismissed for lack of jurisdiction under section 1506(d), we have no occasion to revisit

its superfluous finding regarding exhaustion of administrative remedies under 7 U.S.C.

§ 6912(e).




04-5080                                       2